Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This is an action upon two promissory notes executed by three persons, one of whom is averred to be a married woman, and another to be her husband. The wife is averred to be a sole trader under the statute authorizing married women to transact business in their own names, passed April 12th, 1852. She demurred to. the complaint, on the ground that it did not state facts sufficient, to constitute a cause of action against her, and that it was uncertain and insufficient in not setting forth how she became a sole trader. The Court overruled the demurrer, the defendants filed a joint *524answer, the case was tried by a jury, who rendered a verdict for the plaintiff, and judgment was entered accordingly, from which the defendants appeal.
The only point assigned as error is the overruling of the demurrer, the appellant contending that the complaint should have averred the facts, showing that the debt was contracted by her on account of the trade or business specified in her declaration of intention to act as sole trader. We do not think such an averment necessary. The first section of the Sole Trader Act authorizes married women, who have complied with the regulations prescribed by the act, “ to carry on and transact business under their own name.” Sec. 3 provides that “ said married women shall be allowed all the privileges and be hable to all the legal processes now or hereafter provided by law against debtors and creditors.” The fact that she is a sole trader, and that she executed the note, is sufficient to raise the presumption, if any presumption is necessary, that the debt was contracted on account of her business as a sole trader.
The judgment is affirmed.